DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



2.	Claim 8  is  rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8 recites “ a gate electrode fills at least a lower part of the gate trench” is indefinite as shown in Fig. 13, the gate electrode fills only a lower part of the trench. Cancellation of the term “at least” is suggested. 

Claims 9-13 are also rejected being dependent on rejected claim 8.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claims 8-13 are rejected under 35 U.S.C. 103 as being obvious over by Ohta et al. (US PGPUB 7525133) in view of Kang et al (US 2015/0228491 A1)  and Lee et al (US Patent 10,446,557)

Regarding claim 8: Ohta teaches in Fig. 2-7 about a semiconductor device, comprising:

    PNG
    media_image1.png
    544
    654
    media_image1.png
    Greyscale


a gate trench that is extended into a semiconductor substrate;
a gate dielectric layer 16 formed in the gate trench to cover an inside surface of the gate trench;
a crystallization delay layer disposed over the gate dielectric layer; and
a gate electrode layer (17A, 19A) that is disposed over the crystallization delay layer and fills at least a lower part of the gate trench,
trench (col.5, lines 8-15 teaches no interlayer film between 17A, 19A),
wherein the gate electrode layer includes:
second crystal grains 19A that fill the gate trench; and
first crystal grains 17A that are disposed between the second crystal grains and the crystallization delay layer and have a smaller crystal grain size than the second crystal grains (col.5, lines 10-15 of having different crystal grains of the two gate electrodes 17A, 19A. Kang also teaches in Fig. 1 about having a large grain size in second crystal grain 105 by annealing), and

of the gate electrode layer, and the second crystal grains of the gate electrode layer adjoin each
other in sequence.

Ohta does not explicitly talk about a crystallization delay layer disposed over the gate dielectric layer and wherein the gate dielectric layer, the crystallization delay layer, the first crystal grains
of the gate electrode layer, and the second crystal grains of the gate electrode layer adjoin each
other in sequence.

Lee teaches in Fig. 4a about a crystallization delay layer 17b disposed over the gate dielectric layer 17a (col.9, lines 43-48 teaches SiON using ALD which is similar to applicant’s crystallization delay layer 320 material and process to form the delay layer. Kang also teaches in Fig. 13A about a nitridation process on the gate dielectric layer 16).

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to modify Ohta’s device by having Lee’s crystallization delay layer 17b in between Ohta’s the gate dielectric layer 16 and the first crystal grains of the gate electrode layer 17A or substituting Ohta’s single layer gate dielectric layer 16 with Lee’s multilayer gate dielectric layer  18’ (17a, 17b) according to the teachings of Lee and Kang to arrive at the claimed invention including limitations “a crystallization delay layer disposed over the gate dielectric layer and wherein the gate dielectric layer, the crystallization delay layer, the first crystal grains
of the gate electrode layer, and the second crystal grains of the gate electrode layer adjoin each

< Basic Requirements of a Prima Facie Case of
Obviousness
**>The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. ___,
___, 82 USPQ2d 1385, 1395-97 (2007)



Regarding claim 9: Lee teaches wherein the crystallization delay layer includes a material having a high fixed charge density and a high interface trap charge
density (For clarification, col.9, lines 43-48 teaches SiON using ALD which is similar to applicant’s crystallization delay layer 320 material and process to form the delay layer and would have the characteristics as claimed)

Regarding claim 10: Lee teaches wherein the crystallization delay layer includes a nitrogen-rich silicon oxynitride or a nitrogen-rich silicon nitride (For clarification, col.9, lines 43-48 teaches SiON using ALD which is similar to applicant’s crystallization delay layer 320 material and process to form the delay layer and would have the characteristics as claimed)

Regarding claim 11: Ohta teaches in Col.3, lines 20-25 (titanium silicide) wherein the first crystal grains and the second crystal grains include metal crystal grains or metal nitride crystal grains respectively (Kang also teaches in [0006] about TiN).

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to havethe material as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 12: Ohta teaches in Col.3, lines 20-25 (titanium silicide) wherein the first crystal grains and the second crystal grains include titanium nitride (TiN) crystal grains, respectively (Kang also teaches in [0006] about TiN)..

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to havethe material as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 13: Kang teaches in [0104] further comprising:
a fin region that is formed on a bottom surface of the gate trench and has an upper
surface and side walls that are covered by the gate dielectric layer,
wherein the first crystal grains cover the upper surface and side walls of the fin
region.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.


/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897